In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00241-CV
     ___________________________

TOWN OF WESTLAKE, TEXAS, Appellant

                    V.

 CITY OF SOUTHLAKE, TEXAS, Appellee



 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2020-007041-1


  Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                    I. Introduction

      In two issues, Appellant the Town of Westlake challenges the trial court’s order

denying Westlake’s plea to the jurisdiction in which it asserted that the trial court

lacked subject-matter jurisdiction over a condemnation action filed against Westlake

by Appellee the City of Southlake.        Southlake not only responds to Westlake’s

arguments on appeal but also has moved to dismiss this appeal. For the reasons we

detail below, we deny Southlake’s motion to dismiss. But we also overrule the two

issues raised by Westlake. We reject Westlake’s argument in its first issue that the

statute that Southlake relied on for its power to condemn lacks a clear and

unambiguous waiver of Westlake’s governmental immunity. We also reject the two

subparts of Westlake’s second issue that the trial court erred by rejecting Westlake’s

jurisdictional challenges that (1) Southlake cannot establish that it is taking property

for a public use and (2) no jurisdiction exists over Southlake’s condemnation action

because it is an attempt to usurp Westlake’s authority to control the highways and

streets within its town limits. This opinion will not definitively answer either of these

issues. Instead, we read the trial court’s order to conclude that Westlake failed to

conclusively establish the basis for its jurisdictional plea based on a lack of public use

and that resolution of the issue raised in the plea on the question of Westlake’s

control over highways and streets within its boundaries was premature. Neither ruling

was error. Accordingly, we affirm the trial court’s order.

                                            2
                       II. Factual and Procedural Background

         At its core, the underlying controversy is a clash between Southlake’s claimed

right to condemn and Westlake’s claimed right to control a tract covering a sum total

of 1,414 square feet. Throughout this opinion, we will describe this tract as the Access

Tract.

         The controversy revolves around a proposed residential development

(Residential Development) in Southlake. The Residential Development sits on a

eighteen-acre tract of thirteen lots with its western boundary abutting the western city

limit of Southlake. Immediately adjoining the western city limit of Southlake is the

eastern town limit of Westlake. Immediately inside Westlake’s eastern town limit is a

right of way that abuts the lanes of Farm-to-Market Road 1938 (FM 1938). That right

of way is owned by Westlake. But the roadway of FM 1938 is owned by the State of

Texas. The construction of the present configuration of FM 1938 was a cooperative

effort of Southlake, Westlake, Keller, and Tarrant County.

         To aid in visualizing the position of the Residential Development, the

boundaries of the municipalities, and the location of FM 1938, Westlake’s opening

brief contains the following aerial photograph:




                                            3
Westlake’s brief describes the lines superimposed on the picture as follows: “In the

above aerial, the green line illustrates the property lines of the 13-Lot Development[,]

and the red line identifies the boundary between Westlake and Southlake.           The

[Access Tract] is situated between the 13-Lot Development in Southlake and FM-

1938 (aka Davis Blvd.) in Westlake.”1 [Record citations omitted.]




      1
         If the photo is reproduced in black and white, the Residential Development is
roughly the upper left quadrant, and the boundary between Westlake and Southlake
runs parallel to Davis Boulevard to Davis Boulevard’s immediate right and abuts the
west (left) boundary of the Residential Development. The dispute is over Southlake’s
inability to access Davis Boulevard over the sliver of land between Davis Boulevard
and the Westlake–Southlake boundary.

                                           4
       The only existing access to the Residential Development is a road intersecting

its southern boundary. For several years, the developer of the tract has sought access

to FM 1938 through Westlake’s right of way. Westlake has rebuffed those efforts.

Westlake has taken the position that the access sought would undermine Southlake’s

Master Mobility Plan that limits access to FM 1938 and would potentially damage a

wall that Westlake contends supports the roadway of FM 1938. Indeed, Westlake has

recently amended its Access Management Ordinance to limit the number of access

points to roadways such as FM 1938.

       Westlake claims that when Southlake approved the Residential Development,

Southlake recognized that the tract had only the limited access created by the road

intersecting it from the south.      In essence, Westlake claims that the present

condemnation action brought by Southlake is an attempt by Southlake to use its

powers of condemnation to gain access to FM 1938 that the developer has not been

able to negotiate.

       And there is no question that the property taken by Southlake would open a

corridor to FM 1938.       The condemnation petition that Southlake filed against

Westlake contains the following paragraphs that describe the property to be acquired

and the purpose to which it will be put:




                                           5
                                         V.

                        PROPERTY TO BE ACQUIRED

             [Southlake] seeks to acquire and condemn the following property
      in fee simple as permanent Right-of-Way:
             Permanent Right-of-Way:
             Being an approximate 1,414 square foot tract of property
             from the F.M. 1938 Corridor in Westlake, Tarrant County,
             Texas . . . (the “Property”).
                                         VI.

                                    PUBLIC USE

             The public use and purpose for acquiring fee simple title in and to
      an approximate 1,414 square foot permanent Right-of-Way from the
      F.M. 1938 Corridor is for the purpose of constructing certain municipal
      improvements, specifically roadway improvements, in order to provide
      public access to Davis Boulevard (F.M. 1938) and/or other public use or
      public purposes permitted by law, in order to serve existing and future
      developments in the City of Southlake, Texas.
      The Access Tract that Southlake sought to take is represented by the bolded

trapezoid in the following image:




                                          6
      Once Southlake filed its condemnation petition, the trial court followed the

process mandated by the Property Code and appointed commissioners “to assess the

damages of the owner of the property being condemned.” See Tex. Prop. Code Ann.

§ 21.014(a). The commissioners conducted the hearing mandated by the Property

Code for a condemnation proceeding. See id. § 21.015. The commissioners then

entered an order that awarded Westlake damages of $22,700 for Southlake’s taking of

the Access Tract.


                                        7
      The Property Code specifies that an objection to the commissioners’ findings

“must be filed on or before the first Monday following the 20th day after the day the

commissioners file their findings with the court.” Id. § 21.018(a). Here, however, a

week before the commissioners’ findings were filed, Westlake challenged them by

filing a “Motion to Dismiss, And Subject Thereto, Motion in Opposition of Writ of

Possession, Application for Temporary Restraining Order, Application for Temporary

Injunction, and Objections to Commissioners’ Report and Award.” In essence, this

motion asserted that Southlake’s condemnation action was an attempt to wrest away

Westlake’s right to control the streets and highways within its town limits. The

motion also contended that the doctrine of paramount importance prevented the

taking because “condemnation is not authorized to take property that has already

been dedicated to a public use when such condemnation would practically destroy the

use to which it has been devoted.” The trial court conducted a non-evidentiary

hearing on Westlake’s motion to dismiss and denied it.

      Westlake then launched a second attack on the condemnation by filing a plea to

the jurisdiction. This plea claimed that there was a “want of jurisdiction” to support

Southlake’s condemnation action because Westlake was protected by governmental

immunity from such an action. The plea to the jurisdiction argued that Southlake’s

condemnation attempted to usurp a power that the legislature had given to Westlake

to control the streets and highways within its town limits. The plea’s preface stated its



                                           8
grounds as being the same argument about control of streets and highways that was

raised in the motion to dismiss:

      In this condemnation suit[,] Southlake seeks the acquisition of real
      property owned by Westlake where Southlake’s intended use of that
      property is prohibited by law. Southlake’s ability to exercise the power
      of eminent domain is exclusively limited to the condemnation of
      property for a “public use.” Given that Southlake’s proposed use of the
      subject property is illegal, there can be no public use. Westlake is both
      the landowner of the property [that] Southlake seeks to acquire and a
      governmental entity. As a governmental entity, Westlake enjoys
      governmental immunity from suit, which defeats a trial court’s
      jurisdiction. Although a condemnation claim under Local Government
      Code Section 251.001 may serve as a general exception to the Town’s
      governmental immunity, Westlake’s immunity is only waived if
      Southlake pleads a facially valid condemnation claim. Southlake’s stated
      public purpose for the attempted condemnation of Westlake’s property
      is “roadway improvements” inside the Town Limits of Westlake.
      However, Southlake has no legal authority to build a roadway inside the
      Town Limits of Westlake because [a] state statute vests Westlake [with]
      exclusive control over roadways within its boundaries. Westlake has not
      allowed and has no intention of allowing Southlake’s proposed roadway
      to be constructed within its Town Limits. Southlake mistakenly
      conflates its potential ownership of Westlake property with its ability to
      regulate the use of that property. Southlake has no authority to
      unilaterally annex property within the Town Limits of Westlake. It
      would be a violation of state law and the Town of Westlake Ordinance
      for Southlake to use Westlake’s property as it intends. Therefore[,] there
      can be no public use of the property [that] Southlake seeks to condemn.
      As such, Southlake has not and cannot plead a valid condemnation
      claim, and Westlake’s immunity is not waived.

      The trial court conducted a non-evidentiary hearing on Westlake’s plea to the

jurisdiction and denied it. The trial court also accepted Southlake’s argument that

Westlake’s plea should be characterized as a motion for summary judgment. Thus,

the order contained the following provision: “It further appears to the [c]ourt that


                                          9
Westlake’s Plea to the Jurisdiction was incorrectly named and that, pursuant to the

provisions of Rule 71, Texas Rules of Civil Procedure, such pleading should be

treated as a ‘Motion Seeking Summary Judgment Denying Southlake’s Right to

Take.’”

      Westlake filed an interlocutory appeal of the trial court’s second order relying

on the provision of the Civil Practice and Remedies Code that permits an appeal from

an interlocutory order that denies a plea to the jurisdiction by a governmental unit.

See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8). Then, Southlake filed a motion

to dismiss the appeal.

     III. Why We Deny Southlake’s Motion to Dismiss Westlake’s Appeal

      A.     Overview

      We must first address Southlake’s motion to dismiss Westlake’s appeal. The

motion has two bases: (1) Westlake never invoked the jurisdiction of the trial court

because it filed a premature objection to the commissioners’ award; and (2) Westlake’s

appeal was untimely because it should have appealed the trial court’s denial of its

motion to dismiss and because the appeal of its plea was an impermissible attempt to

restart the appellate timetable. We deny Southlake’s motion to dismiss the appeal.

First, the trial court’s jurisdiction attached once the commissioners’ findings were

filed, even if Westlake jumped the gun in filing its objections to those findings before

they were filed with the trial court.     Second, there was a sufficient procedural



                                          10
distinction between Westlake’s motion to dismiss and its plea to the jurisdiction to

conclude that the plea was more than a motion to reconsider the denial of Westlake’s

motion to dismiss. Thus, the appellate timetable began to run when the trial court

signed the second order.2

       B.     Why we overrule Southlake’s first ground urging us to dismiss
              Westlake’s appeal

       The condemnation procedure in the Property Code establishes that the first

step in a condemnation proceeding is the filing of a condemnation petition, which

triggers the appointment of three commissioners who determine just compensation

and then file their award with the trial court. See Tex. Prop. Code Ann. §§ 21.012,

.014(a). As noted above, the Property Code provides the following procedure should

a party object to the award:

       A party to a condemnation proceeding may object to the findings of the
       special commissioners by filing a written statement of the objections and
       their grounds with the court that has jurisdiction of the proceeding. The
       statement must be filed on or before the first Monday following the 20th
       day after the day the commissioners file their findings with the court.

Id. § 21.018(a).

       The filing of an objection signals a change in status of the proceeding from an

administrative one to a judicial one. As the Texas Supreme Court has explained,

       [C]ondemnation proceedings have two parts. The first part, involving
       the commissioners, we have characterized as administrative. It is

       2
        For an accelerated appeal of the type that Westlake filed, “the notice of appeal
must be filed within 20 days after the judgment or order is signed.” See Tex. R. App.
P. 26.1(b).

                                          11
      essentially an official, compulsory mediation of the value dispute with
      the goal of avoiding a trial. We have said that trial courts lack
      jurisdiction to interfere with proceedings pending before the
      commissioners. The second part of condemnation proceedings,
      following a proper objection to the commissioners’ award, we have
      deemed judicial. The commissioners’ proceedings are ignored[,] and the
      court has jurisdiction to proceed as in any other case.

In re Lazy W Dist. No. 1, 493 S.W.3d 538, 542–43 (Tex. 2016) (orig. proceeding)

(footnotes omitted).

      Southlake’s first argument in its motion to dismiss this appeal turns not on the

claim that a party failed to meet the deadline by filing an objection too late but instead

that the objecting party filed its objection a week too early. But as the language we

have quoted from the Property Code section setting the deadline demonstrates, that

section does not address the consequences of filing an objection too early. See Tex.

Prop. Code Ann. § 21.018(a). We agree with the federal court opinion we rely on to

reject Southlake’s argument that the consequences of anticipating a deadline in the

transition of an administrative action to a judicial one and missing the deadline to

object once the transition has occurred are horses of a different color. See Mackey v.

Children’s Med. Ctr. of Dall., No. 3:05-CV-043-L, 2006 WL 2713788, at *6–8 (N.D. Tex.

2006) (mem. op. & order).

      The federal court in Mackey dealt with an action under the Texas Commission

on Human Rights Act (TCHRA) in which a plaintiff jumped the procedural gun by

“not wait[ing] the statutory period of 180 days to allow the [Civil Rights Division of

the Texas Workforce Commission] to dismiss or resolve the complaint before filing

                                           12
suit” and by filing suit before “receiv[ing] a notice of right to file a civil action.” Id. at

*6. The defendant argued that the premature filing deprived the trial court of subject-

matter jurisdiction. Id. Mackey surveyed several Texas cases to explain why it rejected

such a “gotcha” argument:

       After a careful analysis of Texas cases where employees have
       prematurely filed suit under statutory exhaustion requirements equally or
       more stringent tha[n] those involved herein, the court rejects
       Defendant’s argument that this court is without subject[-]matter
       jurisdiction to entertain Plaintiff’s TCHRA claims. In a per curiam
       opinion, the Texas Supreme Court, confronted with a nearly identical
       situation of premature filing in the face of the arguably more stringent
       statutory exhaustion requirements of the Texas Whistleblower Act, held
       that premature filing is not incurable, and jurisdiction vests or attaches
       once the required time has elapsed. See Univ[.] of Tex[.] Med[.] Branch at
       Galveston v. Barrett, 159 S.W.3d 631, 632 (Tex. 2005) (per curiam)
       (disapproving of cases holding that a trial court lacks jurisdiction of an
       action filed during the 60-day period provided by [S]ection 554.004(d) of
       the Texas Whistleblower Act, and holding that where public employee
       prematurely files suit under Texas Whistleblower Act before expiration
       of 60-day period for public employer to complete its grievance or appeal
       procedures, the suit should be abated until end of 60-day period rather
       than dismissed, provided that the procedures have been timely initiated
       and can continue for the required 60 days or until a final decision is
       rendered, whichever occurs first). In so ruling, the Texas Supreme
       [C]ourt reaffirmed years of case law under a variety of statutes allowing
       after-acquired jurisdiction once the required time has elapsed. Id. (and
       cases cited therein)[;] [s]ee also Tex[.] [Emp.] Comm’n v. Stewart Oil Co., 267
       S.W.2d 137 (Tex. 1954) (premature filing does not destroy jurisdiction);
       Bolduc v. Nat[’l] Union Fire Ins. Co., 839 S.W.2d 152 (Tex. App.—Houston
       [1st Dist.] 1992, no writ) (same); Cole v. Tex[.] [Emp.] Comm’n, 563 S.W.2d
       363 (Tex. . . . App.—Fort Worth 1978, writ dism’d) (same); Crosland v.
       Tex[.] [Emp.] Comm’n, 550 S.W.2d 314 (Tex. . . . App.—Dallas 1977, writ
       ref’d n.r.e.) (same); Tex[.] [Emp.] Comm’n v. Hartzheim, 549 S.W.2d 770
       (Tex. . . . App.—San Antonio 1977, no writ) (same). Compare with Hines
       v. Hash, 843 S.W.2d 464, 468–69 (Tex. 199[2]) (failure to comply with
       Texas Deceptive Trade Practices Act’s requirement that a consumer shall
       give written notice to a defendant of his complaint as a prerequisite to

                                             13
       filing suit seeking damages results in abatement until condition met, not
       dismissal).

Id. at *7.

       Though neither Westlake nor Southlake reference the concept, what Mackey

refers to as after-acquired jurisdiction establishes that once the commissioners’

findings were filed, jurisdiction attached to Westlake’s prematurely filed objection. To

argue that the premature filing is a “gotcha” that deprives the court of jurisdiction

when the words of Section 21.018(a) do not compel this result elevates form over

substance.3 We see no reason—and Southlake offers no argument explaining—why

jurisdiction should not have vested in the trial court over a prematurely filed objection

once the commissioners’ findings were filed.

       Also, as Westlake notes in its response to Southlake’s motion to dismiss the

appeal, a landowner may try to prevent the condemnor from exercising its right to

take possession of the property once the award has been filed and the damages

assessed by the commissioners has been deposited:

       Additionally, the Texas Property Code permits a condemnor to take
       possession of the property when the award is filed and a deposit is paid
       into the registry of the trial court. See Tex. Prop[.] Code [Ann.]
       § 21.021(a). As such, a landowner challenging a condemnor’s right to
       take would be motivated to file a statement of objections before the
       award is filed and before the condemnor has the opportunity to take
       [possession] of the property. Under Southlake’s interpretation of the
       statute, a landowner must risk damage to property because he could not


       3
        Rule 27.1(b) of the Texas Rules of Appellate Procedure is an example of a rule
setting out the consequences of premature filings. See Tex. R. App. P. 27.1(b).

                                           14
       file a preemptive pleading – even in instances of gross misuse of eminent
       domain.

It appears that Westlake acted before the award was filed in an effort to forestall

Southlake from taking possession of the Access Tract. Westlake’s motion to dismiss

stated that “[t]he purpose of this pleading is to stop Southlake’s invasion of Westlake

before irreparable harm is done.” In dealing with an analogous situation, the Texas

Supreme Court has held that in a condemnation fight between two governmental

entities, a trial court has jurisdiction to hear a plea to the jurisdiction before a

condemnation action transitions from an administrative action to a judicial action. See

Lazy W Dist. No. 1, 493 S.W.3d at 543–45. Though the principle relied on by the

supreme court in Lazy W was that courts always have jurisdiction to decide their own

jurisdiction, the supreme court did not suggest that Property Code Section 21.018 was

a bar because it set a deadline before which an objection could not be filed. Id. at 544.

       We deny Southlake’s first ground for dismissing the appeal.

       C.     Why we overrule Southlake’s second ground urging us to dismiss
              Westlake’s appeal

       Southlake’s second basis for dismissal is that Westlake did not appeal the order

denying its motion to dismiss and that its appeal of the order denying its plea to the

jurisdiction is a second bite at the apple. Westlake responds that its motion to dismiss

did not raise a jurisdictional argument and thus, from the perspective of a challenge to

the trial court’s jurisdiction, the plea to the jurisdiction was the only bite it ever took.

Southlake’s argument ignores that even if Westlake’s plea were a second bite,

                                            15
Westlake had a right to an interlocutory appeal as long as the second bite it took was

on a different side of the apple, that is, by basing the second motion on grounds

different than the first.

       Westlake’s right to an interlocutory appeal is governed by Section 51.014(a)(8)

of the Civil Practice and Remedies Code, which provides for an appeal if the trial

court “grants or denies a plea to the jurisdiction by a governmental unit.” See Tex.

Civ. Prac. & Rem. Code Ann. § 51.014(a)(8). The Texas Supreme Court has set the

boundaries of when a party may file an interlocutory appeal from a second plea to the

jurisdiction.   That boundary in essence asks whether the second plea to the

jurisdiction is simply a motion to reconsider because it makes new arguments only to

support a previously asserted ground. See City of Magnolia 4A Econ. Dev. Corp. v.

Smedley, 533 S.W.3d 297, 301 (Tex. 2017) (explaining that “[u]nder [Estate of] Jones, the

touchstone of our analysis [is] whether the later plea to the jurisdiction [is] a new and

distinct motion or a mere motion to reconsider”); City of Hous. v. Estate of Jones, 388

S.W.3d 663, 666–67 (Tex. 2012) (holding that an appellate court does not have

interlocutory jurisdiction over an amended plea to the jurisdiction that was

substantively a motion to reconsider the original plea to the jurisdiction because the

amended plea did not assert a new immunity ground).

       One of our sister courts of appeals has liberally applied the supreme court’s

principles to determine when the appeal of a second order is permitted. See Vinson v.

Tucker, Nos. 13-16-00639-CV, 13-16-00642-CV, 2018 WL 2170007, at *3 (Tex.

                                           16
App.—Corpus Christi–Edinburg May 10, 2018, no pet.) (mem. op. on reh’g). The

Corpus Christi–Edinburg Court of Appeals allowed an appeal from a second motion

to dismiss that raised immunity because the second motion had additional evidence

attached and raised a new legal argument, even though the second motion raised the

same general argument as the first motion to dismiss:

       In this case, [appellants’] amended and second amended motions to
       dismiss made the same general argument as their original motions—i.e.,
       that the trial court was required to dismiss for want of jurisdiction under
       [S]ection 101.106(f) of the [Texas Tort Claims Act]. However, the
       amended motions also included three additional pieces of evidence [that]
       were not attached to the original motions, and they also included a new
       section addressing whether the actions complained of by [appellee] were
       ultra vires such that governmental immunity would not apply. In light of
       the ruling in Smedley, we conclude that the second amended motions
       were sufficiently different in substance from the first motions so as to be
       independently appealable. The second amended motions were not mere
       motions for reconsideration but were distinct motions meriting their
       own twenty-day interlocutory appeal period. See [Smedley, 533 S.W.3d at
       302.] Therefore, we have jurisdiction over the interlocutory appeals. See
       Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(5).

Id. at *3.4

       Here, we conclude that Westlake’s plea to the jurisdiction is more than just a

motion to reconsider, though barely so. Southlake contends that Westlake’s motion

to dismiss and its plea to the jurisdiction raise the same argument but just in

documents bearing different titles. Southlake correctly argues that no matter what the


       4
        The interlocutory appeal that Vinson dealt with is one that “denies a motion
for summary judgment that is based on an assertion of immunity by an individual who
is an officer or employee of the state or a political subdivision of the state[.]” See Tex.
Civ. Prac. & Rem. Code Ann. § 51.014(a)(5).

                                            17
title of a pleading, if it raises a jurisdictional issue, it is considered a plea to the

jurisdiction. Estate of Jones, 388 S.W.3d at 666 (“We have construed ‘plea to the

jurisdiction’ in Section 51.014(a)(8) to refer to a substantive claim of immunity rather

than to a particular type of procedural vehicle.”). Southlake argues that Westlake’s

motion to dismiss “was based on the argument that Southlake cannot declare a public

use for the construction of a roadway within Westlake because Transportation Code

Section 311.002 gives Westlake exclusive control over the roadways within its

boundaries.”   According to Southlake, Westlake’s plea to the jurisdiction simply

parroted this argument.

      Westlake responds,

      In Westlake’s Plea to the Jurisdiction, the very first line in Westlake’s
      argument is as follows: “[t]his Court does not have subject[-]matter
      jurisdiction over the condemnation claim asserted against Westlake[,]
      and Southlake’s suit should be dismissed because Westlake’s
      governmental immunity has not been waived.” The Motion to Dismiss
      is completely devoid of any such argument. The two pleadings simply
      did not assert the same legal principles as Southlake falsely claims.
      [Record reference omitted.]

But the legal theories underlying the motion to dismiss and the plea to the jurisdiction

are the same—a fact that Westlake skirts—and Westlake does not argue that it

supported those arguments with different proof in the plea to the jurisdiction than it

did in the motion to dismiss.

      Thus, the question we confront is whether the fact that the plea to the

jurisdiction switched from the merits-based argument in the motion to dismiss to a


                                          18
jurisdiction-based argument is a sufficient procedural distinction to save Westlake’s

appeal. The Texas Supreme Court in Smedley concluded that there was a sufficient

difference between a motion to dismiss and a motion for summary judgment because

the two pleadings were different in their substantive and procedural natures. 533

S.W.3d at 302. The Corpus Christi–Edinburg Court permitted the appeal of a second

motion based in part because a second motion raised a new legal argument. See

Vinson, 2018 WL 2170007, at *3. Here, Westlake’s plea to the jurisdiction was the

first document predicated on a lack of jurisdiction. We conclude that because the plea

to the jurisdiction was the first occasion when the jurisdictional argument was

presented to the trial court, the denial of the plea was the first event to trigger

Westlake’s right to appeal under Section 51.014(a)(8) of the Civil Practice and

Remedies Code. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8). Put another

way, Westlake’s motion to dismiss did not contest the trial court’s jurisdiction to rule

on the merits in its favor, and Westlake’s plea to the jurisdiction contested the trial

court’s jurisdiction to grant relief in Southlake’s favor. Thus, Westlake’s appeal was

timely.

      We deny Southlake’s second ground for dismissing the appeal.




                                          19
              IV. Our Analysis of the Merits of Westlake’s Appeal

      A.     Overview

      The arguments that Westlake makes on appeal and our reasons for rejecting

them are as follows:

      •      In its first issue, Westlake claims that there is no clear and unambiguous

             waiver of a condemnee’s governmental immunity in Section 251.001 of

             the Local Government Code that permits a municipality to sue another

             municipality to condemn public land. We reject this argument because it

             fails to acknowledge the import of the language of the statute—which

             expressly authorizes eminent domain to acquire property whether public

             or private and regardless of “whether [the property is] located inside or

             outside the municipality,” and fails to recognize the mechanisms in

             Texas law that avoid the parade of horribles that Westlake claims will

             occur if we conclude that Section 251.001 waives a public-entity

             condemnee’s immunity. See Tex. Loc. Gov’t Code Ann. § 251.001.

      •      Westlake claims as part of its second issue that the trial court lacked

             jurisdiction because Southlake admitted that its taking was not for a

             public use. Westlake ignores the standards that guide the public-use

             determination and relies on evidence that is far from conclusive to prove

             its claim that the taking had no public use. At bottom, we express no



                                          20
             opinion on how this question will ultimately be resolved but conclude

             only that the trial court did not err by overruling Westlake’s plea to the

             jurisdiction after it construed that plea as a motion for summary

             judgment that it could not grant due to unresolved factual issues.

      •      We take a similar restrained approach to Westlake’s other argument

             under its second issue—that the trial court had no jurisdiction to hear

             Southlake’s condemnation claims because Southlake is attempting to

             interfere with Westlake’s exclusive right to control streets and highways

             within its town limits. At this point, the record is undeveloped regarding

             how the fact that the State owns the roadway of FM 1938 impacts this

             issue. The trial court was within its discretion to deny Westlake’s plea to

             the jurisdiction until this issue is more fully developed.

      B.     Why we conclude that the language of Section 251.001 waives
             Westlake’s governmental immunity to the extent that it may be
             joined as a defendant in Southlake’s condemnation action

      In its first issue, Westlake argues that Section 251.001 of the Local

Government Code—the statute that Southlake claims empowered it to condemn land

in Westlake—did not clearly and unambiguously waive Westlake’s governmental

immunity. We disagree. Westlake’s primary authority for the argument is a statement

in a Texas Supreme Court opinion raising a hypothetical in dicta. However, the actual

holding of the case supports a conclusion that Section 251.001 does waive the

immunity of a public-entity condemnee.          Further, the implication of Westlake’s

                                           21
argument is that when a municipality seeks to condemn public property and exercise

the right that the statute provides, a municipality cannot exercise that right unless a

search of the statute books uncovers a waiver of the condemnee’s immunity. That

argument seems perverse when other mechanisms act as a check on a municipality’s

power to condemn public property and when those issues are properly litigated not as

part of a jurisdictional determination but as part of a condemnation proceeding on its

merits by a court of competent jurisdiction.5

      Initially, we note that Westlake is making a new argument on appeal. As we

read Westlake’s plea to the jurisdiction and its arguments to the trial court, Westlake

did not claim that Section 251.001 lacked a waiver of its governmental immunity

because the statute does not include an explicit waiver of that immunity. Specifically,

Westlake’s plea stated, “Although a condemnation claim under Local Government Code Section

251.001 may serve as a general exception to the Town’s governmental immunity, Westlake’s

immunity is only waived if Southlake pleads a facially valid condemnation claim.”

[Emphasis added.] Nonetheless, we are obliged to address the argument. See Rusk


      5
        To be clear, our holding in this section of the opinion is only that Section
251.001 permits Southlake to hail Westlake into court. This holding does not resolve
or suggest a resolution of the other questions possibly raised by Southlake’s
condemnation proceeding or the other issues raised by Westlake. We express no
opinion about the power of one municipality to take property of another in a way that
may alter the boundaries of the other municipality. Nor does the holding in this
section of the opinion suggest answers to the questions that Westlake attempts to
raise in this appeal regarding whether Southlake had a public use for its taking,
whether Southlake usurped Westlake’s power to control its streets and highways, or
whether either of these issues raises a jurisdictional question.

                                           22
State Hosp. v. Black, 392 S.W.3d 88, 94–97 (Tex. 2012) (holding that defendants may

bring—and courts must address—immunity-based jurisdictional challenges that are

raised for the first time on appeal, even in the context of an interlocutory appeal); see

also Dall. Metrocare Servs. v. Juarez, 420 S.W.3d 39, 41 (Tex. 2013) (“Under Rusk, an

appellate court must consider all of a defendant’s immunity arguments, whether the

governmental entity raised other jurisdictional arguments in the trial court or none at

all.”).

          Our analysis is guided by the following principles, which are either indisputably

the legal principles applicable to this controversy or the legal principles to which no

dispute is raised in this appeal:

          •     As a subdivision of the State, Westlake is protected by governmental

                immunity. See City of Watauga v. Gordon, 434 S.W.3d 586, 589 (Tex.

                2014).

          •     “Governmental immunity generally protects municipalities and other

                state subdivisions from suit unless the immunity has been waived by the

                constitution or state law,” and a governmental unit’s immunity deprives

                a trial court of subject-matter jurisdiction. Univ. of Tex. M.D. Anderson

                Cancer Ctr. v. McKenzie, 578 S.W.3d 506, 512 (Tex. 2019) (quoting City of

                Watauga, 434 S.W.3d at 589).




                                             23
      •       Governmental immunity protects a municipality from condemnation

             suits.    The Corpus Christi–Edinburg Court of Appeals recently

             performed an in-depth analysis of this question and concluded that

             governmental immunity does exist in condemnation suits. See Hidalgo

              Cnty. Water Improvement Dist. No. 3 v. Hidalgo Cnty. Water Irrigation Dist. No.

              1, 627 S.W.3d 529, 535–39 (Tex. App.—Corpus Christi–Edinburg 2021,

             pet. filed). Westlake cites Hidalgo for the proposition that governmental

             immunity applies to condemnation suits, and Southlake does not

             challenge its holding.

      •      Governmental immunity, like sovereign immunity, may be properly

             asserted in a plea to the jurisdiction. See Ryder Integrated Logistics, Inc. v.

             Fayette Cnty., 453 S.W.3d 922, 927 (Tex. 2015); Tex. Dep’t of Parks &

             Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). 6

      •      The legislature may waive a municipality’s governmental immunity. See

             Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 853 (Tex.

             2002).




      6
       “‘Sovereign immunity’ protects the State and state-level governmental entities,
while ‘governmental immunity’ protects political subdivisions of the State such as
counties, cities, and districts . . . .” Lubbock Cnty. Water Control & Improvement Dist. v.
Church & Akin, L.L.C., 442 S.W.3d 297, 300 n.4 (Tex. 2014).

                                             24
      •      The Government Code dictates that “a statute shall not be construed as

             a waiver of sovereign immunity unless the waiver is effected by clear and

             unambiguous language.” Tex. Gov’t Code Ann. § 311.034.7

      In deciding whether a clear and unambiguous waiver of immunity exists, we

may rely on language that sufficiently implies the waiver, even if the waiver is not

explicitly stated. Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 697 (Tex. 2003).

The Texas Supreme Court itemized a number of factors that courts should consider

in deciding whether a waiver is sufficiently clear and unambiguous:

      (1) consider “whether the statutory provisions, even if not a model of
      clarity, waive immunity without doubt[”;]

      (2) resolve any “ambiguity as to waiver . . . in favor of retaining
      immunity[”;]

      (3) generally find waiver “if the Legislature requires that the
      [governmental] entity be joined in a lawsuit even though the entity would
      otherwise be immune from suit[”;]

      (4) consider whether the legislature “provided an objective limitation on
      the governmental entity’s potential liability”; and

      (5) consider “whether the statutory provisions would serve any purpose
      absent a waiver of immunity.”

Hillman v. Nueces Cnty., 579 S.W.3d 354, 360 (Tex. 2019).
      7
       Whether a statute waives immunity by clear and unambiguous language
presents a question of statutory construction that we review de novo. Qatar Found. for
Educ., Science and Cmty. Dev. v. Zachor Legal Inst., 627 S.W.3d 674, 678 (Tex. App.—
Austin 2021, pet filed). Further, because no factual dispute impacts the issue and it
turns on a question of statutory construction, we also review de novo the overall
question whether the trial court properly denied Westlake’s plea because Section
251.001 waives a municipality’s governmental immunity. Id.

                                          25
      In addition to these general factors, we also have more targeted guidance from

the supreme court when it dealt with a statute that waived immunity for a taking of

public property. See Oncor Elec. Delivery Co. v. Dall. Area Rapid Transit, 369 S.W.3d 845,

849 (Tex. 2012). Oncor dealt with an electric utility that was seeking to condemn the

property of a public entity. Id. at 847. The supreme court analyzed a Utility Code

provision that gave an electric company a statutory power of condemnation found in

another section of the Utility Code by stating that “the rights extended to an electric

corporation under [the provision providing the right to condemn] include all public

land, except land owned by the state, on which the commission has approved the

construction of the line.” Tex. Util. Code Ann. § 37.053(d).

      The supreme court concluded that Section 37.053(d) contained enough signals

to establish that the statute waived the immunity protections of a public entity even

though the waiver was not explicit:

      Had Section 37.053(d) gone on to state “immunity is waived[,”] its effect
      would be perfectly clear. But as we have observed, not all statutes are so
      explicit, and “[t]he rule requiring a waiver of governmental immunity to
      be clear and unambiguous cannot be applied so rigidly that the almost
      certain intent of the [legislature] is disregarded.” We think Section
      37.053(d) is clear enough. A general provision that electric utilities can
      condemn public land might be construed merely to recognize a power
      that cannot be exercised without a specific waiver of immunity, just as a
      statute authorizing a governmental entity to “be sued” does not waive
      immunity for all suits. But Section 37.053(d) is very specific: only
      electric corporations, only some land, and only with [the Public Utility
      Commission’s] approval. A statute creating specific, restricted “rights[,”]
      as Section 37.053(d) does, cannot reasonably be read to tacitly condition
      their exercise on a separate waiver of immunity. The obvious purpose of
      Section 37.053(d)—indeed, its only apparent purpose—is to provide for

                                           26
      rights that can actually be exercised. “If a statute leaves no reasonable
      doubt of its purpose, we will not require perfect clarity, even in
      determining whether governmental immunity has been waived.”

Oncor, 369 S.W.3d at 850 (footnotes omitted).

      Our controversy focuses on whether the statute that Southlake relied on to

condemn the Access Tract—Section 251.001 of the Local Government Code—may

be read as a clear and unambiguous waiver of the rights of a public-entity condemnee.

As with the statute in Oncor, the statute here does not contain the explicit statement

that the immunity of a public-entity condemnee is waived. But we conclude that it

sends the same type of signals identified in Oncor and effects a waiver.

      Section 251.001 provides in relevant part,

      (a) When the governing body of a municipality considers it necessary,
      the municipality may exercise the right of eminent domain for a public
      use to acquire public or private property, whether located inside or
      outside the municipality, for any of the following uses:

              (1) the providing, enlarging, or improving of a municipally owned
      city hall; police station; jail or other law[-]enforcement detention facility;
      fire station; library; school or other educational facility; academy;
      auditorium; hospital; sanatorium; market house; slaughterhouse;
      warehouse; elevator; railroad terminal; airport; ferry; ferry landing; pier;
      wharf; dock or other shipping facility; loading or unloading facility; alley,
      street, or other roadway; park, playground, or other recreational facility;
      square; water works system, including reservoirs, other water supply
      sources, watersheds, and water storage, drainage, treatment, distribution,
      transmission, and emptying facilities; sewage system including sewage
      collection, drainage, treatment, disposal, and emptying facilities; electric
      or gas power system; cemetery; and crematory; [and]

             ....



                                           27
             (5) any other municipal public use the governing body considers
       advisable.

Tex. Loc. Gov’t Code Ann. § 251.001(a)(1), (5).

       Applying the rationale of Oncor, we conclude that Section 251.001 is not so

general that it cannot be seen as granting the power to condemn public property

unless it is reinforced with an explicit waiver of immunity. See 369 S.W.3d at 850. As

with Utilities Code Section 37.053(d), the language of Section 251.001 provides set

criteria for when the power of eminent domain over public property may be

exercised. The section provides what entity may exercise the power—a municipality.

It provides what type of property over which the right may be exercised—“public or

private property, whether located inside or outside the municipality.” Finally, it

provides the purposes for which the property may be condemned and describes them

in detail. It is hardly an ambiguous passing reference to public land that requires the

reinforcement of an additional, explicit signal that the immunity of a public-entity

condemnee is waived. As was true of the statute in Oncor, we conclude that Section

251.001’s apparent purpose “cannot reasonably be read to tacitly condition [its]

exercise on a separate waiver of immunity. The obvious purpose of Section [251.001]

is to provide for rights that can actually be exercised.” See id.

       Indeed, when the legislature requires the consent of the condemnee that is a

governmental entity, it is explicit in imposing that requirement. For example, when a

housing authority condemns property devoted to a public use, the legislature has


                                            28
imposed the following requirement:      “An authority may exercise the power of

eminent domain to acquire property already devoted to public use, but the authority

may not acquire real property belonging to a municipality, a county, another political

subdivision, or the state without the consent of the governmental entity.” See Tex.

Loc. Gov’t Code Ann. § 392.061(c).

      And though it predates the discussion in Oncor, the Beaumont Court of

Appeals’ opinion in State v. Montgomery County concluded that a statutory provision,

similar to Section 251.001, that permits counties to condemn public land was an

unambiguous waiver of immunity. 262 S.W.3d 439, 442–43 (Tex. App.—Beaumont

2008, no pet.). In the Beaumont Court’s words,

      In determining whether particular statutory language affirmatively and
      unambiguously waives sovereign immunity, the import of the statutory
      language must be ascertained in the context in which it occurs. See Tooke
      v. City of Mexia, 197 S.W.3d 325, 329 (Tex. 2006); Tex. Gov’t Code Ann.
      § 311.034 . . . . The right of eminent domain granted to a county by the
      legislature “extends to public or private land, but not to land used for
      cemetery purposes.” Tex. Loc. Gov’t Code Ann. § 261.001(b) . . . . By
      extending the county’s condemnation authority to public lands not used
      for cemetery purposes, the legislature clearly and unambiguously permits
      the counties to proceed against other governmental entities using that
      public land.

Id.

      Further, Section 251.001 is unlike the statute that the Corpus Christi–Edinburg

court recently examined and concluded, applying Oncor, that the statute did not

contain a waiver of immunity. See Hidalgo, 627 S.W.3d at 539–40. The condemnee in

Hidalgo argued that a statute providing that “[a] district or water supply corporation

                                         29
may acquire by condemnation any land” was the type of general reference that Oncor

found too vague. Id. (quoting Tex. Water Code Ann. § 49.222(a)). Hidalgo accepted

the argument by noting, “We have no problem saying ‘any land’ means both private

and public land; however, without more, [Section] 49.222(a) can be interpreted as

merely a general grant of power to condemn public land that cannot be exercised

without a specific waiver of immunity.” Id. at 540. Hidalgo then noted that the statute

that it examined had none of the restrictions found in the statute that Oncor had

construed “that would render the statute meaningless if [the court] did not construe it

as a waiver.” Id. Thus, the statute that Hidalgo construed made sense “without finding

a waiver,” and its ambiguities had to be resolved in favor of retaining immunity. As

we have explained, Section 251.001 contains sufficient signals to conclude that it

waives the governmental immunity of a public-entity condemnee.

      Relying on the foregoing analysis, we are not persuaded by Westlake’s core

argument that Section 251.001 has only generic language that Oncor indicated could

not be read as a waiver of immunity. Westlake highlights Oncor’s hypothetical that “[a]

general provision that electric utilities can condemn public land might be construed

merely to recognize a power that cannot be exercised without a specific waiver of

immunity, just as a statute authorizing a governmental entity to ‘be sued’ does not

waive immunity for all suits.” 369 S.W.3d at 850. As we have explained, the section

goes beyond a generic reference to “public land” and provides a host of criteria that



                                          30
must be met before the power may be exercised. Oncor based its holding on the

specificity of the criteria in the statute it analyzed, and we do the same.

       Westlake also argues that if Section 251.001 is read to waive a public entity’s

governmental immunity, a municipality can run amok by condemning property all

over the state and even condemn the property of the State. This argument ignores

how long the legislature has given municipalities the power to condemn public

property without seeing a need to support that power with an explicit waiver of

immunity. The argument also ignores the principles that are a check on such behavior

and the checks that are found in the language of the section itself.

       The statutory authority for a municipality to condemn public property is of

long standing. In 1913, a provision implementing the home-rule amendment to the

Texas Constitution provided “that the power of eminent domain hereby conferred

shall include the right of the governing authority, when so expressed, to take the fee in

the lands so condemned[,] and such power and authority shall include the right to

condemn public property for such purposes.” Act approved Apr. 7, 1913, 33rd Leg.,

R.S., ch. 147, § 4, 1913 Tex. Gen. Laws 307, 312. In 1925, the same language was

added to the statutory provision governing the eminent-domain powers of cities with

less than 5,000 inhabitants. Act approved Mar. 28, 1925, 39th Leg., R.S., ch. 137, § 1,

1925 Tex. Gen. Laws 344, 344–45 (repealed 1987). In 1945, an amendment that

brought the eminent-domain powers of home-rule and general-law cities into line

contained the same authorization to condemn public property that was first utilized in

                                            31
1913. Act of May 21, 1945, 49th Leg., R.S., ch. 243, § 1, 1945 Tex. Gen. Laws 379,

379–80 (repealed 1987). These provisions were repealed with the passage of the

Local Government Code, which specified the eminent-domain powers of

municipalities in Section 251.001. Act of May 1, 1987, 70th Leg., R.S., ch. 149, § 1,

1987 Tex. Gen. Laws 707, 1021–22 (current version at Tex. Loc. Gov’t Code

§ 251.001).

      And Texas courts, including our court, have long noted the statutory authority

that the legislature has vested in municipalities to condemn public property. Our

court described the power as follows:

      Under the express provisions of Section 16 of Article 1175, . . . the City
      of Denton, as a Home[-]Rule City, has [“]exclusive dominion, control,
      and jurisdiction in, over[,] and under the public streets, avenues, alleys,
      highways[,] and boulevards[”] within the City. Under Section 18 of said
      Article, Denton has the power [“]to control, regulate, and remove all
      obstructions or other encroachments or encumbrances on any public
      street, alley[,] or ground. . . .[”] Section 15 of said Article [gave] Home[-]
      Rule Cities the power of eminent domain and the right to take the fee in
      lands so condemned, and such power and authority shall include the
      right to condemn [p]ublic property for such purposes.

              In City of Tyler v. Smith County, 151 Tex. 80, 246 S.W.2d 601 (. . .
      1952)[,] that Court held that Tyler, a Home[-]Rule City, had the express
      authority to condemn public property for street purposes. In that case[,]
      the Court held that the City could open a street through an area within
      the City [that] the county had previously dedicated as a public square. It
      cites the above Section 15 of Article 1175[] and emphasizes that the City
      has the power and authority to condemn public property for that
      purpose.

State v. City of Denton, 542 S.W.2d 224, 226 (Tex. App.—Fort Worth 1976, writ ref’d

n.r.e.); see also Sierra Club v. Austin ISD, 489 S.W.2d 325, 334 (Tex. App.—Austin 1972)

                                           32
(“The Legislature has expressly authorized home[-]rule cities to condemn both private

property and public property.”), rev’d on other grounds, 495 S.W.2d 878 (Tex. 1973).

These cases do not hint that a municipality’s eminent-domain power over public

property is not sufficient to waive the condemnee’s immunity.

      There is a ready explanation regarding why it is not necessary to further

complicate the statutory scheme by making a municipality search for an additional

waiver of the condemnee’s immunity before exercising the right that Section 251.001

provides. Texas law has long provided a mechanism that protects a public entity from

the rapaciousness of another public entity’s exercising its powers of eminent

domain—the paramount-importance doctrine. The Texas Supreme Court described

the contours of the doctrine as follows:

      We have long held that condemnees may prevent a condemnation when
      the property is already devoted to another public use and the condemnee
      establishes that the new condemnation “would practically destroy the
      use to which it has been devoted.” Sabine & E.T. Ry. Co. v. Gulf & I. Ry.
      Co. of Tex., 92 Tex. 162, 46 S.W. 784, 786 (1898). In Sabine[,] one
      railroad company sought to condemn a right-of-way across another
      railroad’s yard so that it could connect to a third railroad’s existing lines.
      Id. at 784. The question presented was whether the first railroad could
      exercise its eminent[-]domain power to condemn property already
      devoted to public use. Id. at 785. We held that if the condemnee can
      show that the condemnation would practically destroy the existing use,
      then to succeed with the condemnation[,] the condemnor must show
      that “the necessity be so great as to make the new enterprise of
      paramount importance to the public, and it cannot be practically
      accomplished in any other way.” Id. at 786–87. Lower courts remain
      unsettled regarding what proof is necessary to satisfy the practical
      destruction standard and invoke the paramount[-]purpose test. See
      Snellen v. Brazoria [Cnty.], 224 S.W.2d 305, 311 (Tex. . . . App.—Galveston
      1949, writ ref’d n.r.e.) (holding that condemning a portion of the center

                                           33
      of a boulevard in an unincorporated town for the purpose of
      constructing a fire station did not materially interfere with the existing
      use of the boulevard and thus did not trigger the paramount[-
      ]importance requirement); Cent. Power & Light Co. v. Willacy [Cnty.], 14
      S.W.2d 102, 103 (Tex. App.—San Antonio 1929, no writ) (holding that
      the paramount[-]importance requirement is triggered when “the
      proposed use will completely exclude the existing use”); Tex. & N.O.R.
      Co. v. City of Beaumont, 285 S.W. 944, 949 (Tex. . . . App.—Beaumont
      1926, writ ref’d) (concluding that condemnation could proceed if the
      new use would not “seriously impair or interfere with” the existing use).
      We have indicated that the standard may be met when “the second use
      to which the property is sought to be put will destroy, or, at least,
      materially interfere with, that to which such property has been previously
      devoted.” F[ort] Worth & R.G. Ry. Co. v. Sw. Tel. & Tel. Co., 96 Tex. 160,
      71 S.W. 270, 274–75 (1903) (reciting the standard before holding that the
      proposed use “may be applied consistently with the prior use,” so
      application of the standard was unnecessary).

Canyon Reg’l Water Auth. v. Guadalupe–Blanco River Auth., 258 S.W.3d 613, 616–17 (Tex.

2008). The doctrine of paramount importance presents not a jurisdictional issue but

an issue to be litigated during the merits because the doctrine “does not implicate the

power of one unit to bring the other to court; rather, the issue is resolved by the

commissioners in the condemnation suit.” Montgomery Cnty., 262 S.W.3d at 445. Our

interlocutory appellate jurisdiction is based on a dispute over the trial court’s

jurisdiction to hear the case, not on how the trial court ruled on the case’s merits.

      Here, Westlake invoked the doctrine of paramount importance in its motion to

dismiss but then did not mention the doctrine again. We can only speculate that it did

so because reliance on that doctrine undermines its claim that a parade of horribles

would occur should Section 251.001 be read to contain a specific waiver of a public



                                           34
condemnee’s immunity and, perhaps, reinforces the perception that the trial court had

jurisdiction to resolve the merits.

       And another check is an argument that Westlake itself makes and that we will

explore later in this opinion. Westlake argues that the power it is given to control

streets and highways within its town limits—as found in Section 311.002 of the

Transportation Code—trumps the power of condemnation that Southlake holds.

Though we do not resolve the extent of that power due to the unique facts before us,

this argument undermines Westlake’s present argument—that the power to condemn

public land in Section 251.001 is based on empty words and can only be exercised

against a public entity after combing through the statute books to find an explicit

waiver of immunity for that entity.

       Further, we have already noted the internal checks within Section 251.001.

Subsection (a)(1) of Section 251.001 exhaustively lists the purposes for which a

municipality may condemn property. See Tex. Loc. Gov’t Code Ann. § 251.001(a)(1).

Again, these are the types of checks that Oncor relied on to conclude that the statute it

analyzed clearly and unambiguously waived a public-entity condemnee’s immunity.

369 S.W.3d at 850. Section 251.001 does also contain a general power that permits

condemnation for “any other municipal public use the governing body considers

advisable.” See Tex. Loc. Gov’t Code Ann. § 251.001(a)(5). The internal check in this

subsection is the requirement of a municipal public use—a check that was further

strengthened in 2011 when the legislature added the words “public use” instead of the

                                           35
word “purpose” after the word “municipal” in subsection (a)(5). See Act of May 6,

2011, 82nd Leg., R.S., ch. 81, § 3, 2011 Tex. Gen. Laws 354, 357 (current version at

Tex. Loc. Gov’t Code § 251.001(a)(5)).

       We have analyzed the language of Section 251.001 and the implications of

Westlake’s arguments to support its argument that the statute lacks a clear and

unambiguous waiver of its governmental immunity. We conclude that the language

and the other indicators that we have analyzed demonstrate that the statute is a clear

and unambiguous waiver of a public-entity condemnee’s governmental immunity. We

overrule Westlake’s first issue.

       C.     Why we conclude that Westlake has not conclusively proven an
              absence of subject-matter jurisdiction based on the claim that
              Southlake has no right of condemnation

       In its second issue, Westlake argues that “Southlake cannot plead a viable

condemnation claim because Southlake cannot demonstrate that it has the legal ability

to use the Westlake Property for a valid public use.” Westlake makes two arguments

in support of this issue.     First, Westlake argues that the record establishes that

Southlake had no viable public use for the taking because it was merely assisting a

private development. Second, Westlake argues that the exclusive control that it

possesses over its streets and highways—as provided in the Transportation Code—

cannot be trumped by Southlake’s power to condemn. The trial court apparently

concluded that Westlake had failed to carry its burden on these issues or that

resolution of these issues was premature. Either conclusion was not in error.

                                          36
              1.     We reject Westlake’s argument that it conclusively
                     established that Southlake had no public use for the taking
                     of the Access Tract.

       We first address Westlake’s second argument under its second issue. That

argument is that “Southlake’s condemnation claim is invalid because the taking claim

was initiated simply to confer a private benefit, rather than for a public use,” i.e.,

Southlake condemned the Access Tract only to gain access that the developer of the

Residential Development could not obtain from Westlake. Again, Westlake raises an

argument not raised in the trial court in its plea to the jurisdiction, which we read to

raise only the argument that Westlake had the exclusive power to control streets and

highways within its limits. And to support its present argument, Westlake relies on

one statement made by Southlake’s counsel during argument in the trial court. We

have already noted that the trial court construed Westlake’s plea to the jurisdiction as

a motion for summary judgment.          Westlake does not challenge the trial court’s

recharacterization of its pleading.      Indeed, case law shows that a plea to the

jurisdiction can mirror a traditional summary-judgment motion. See Mission Consol.

ISD v. Garcia, 372 S.W.3d 629, 635 (Tex. 2012). Nor does Westlake explain why the

trial court erred by denying the plea to the jurisdiction after it characterized the plea as

a motion for summary judgment. Westlake does not even cite us to the appropriate

standards that would guide the resolution of the question of whether Southlake is

foreclosed from claiming that its taking had a public use. Thus, Westlake fails to

point to evidence that if those standards were applied, it would conclusively negate

                                            37
Southlake’s claims that its taking was for a public use. Westlake provides no basis for

us to conclude that the trial court erred by denying its plea to the jurisdiction.

       To address Westlake’s argument, we must first impose a framework on it. We

will detail the burden of a condemnor to allege a public use and the necessity of a

taking.   But the first question in our analysis is whether these elements of a

condemnation implicate the trial court’s jurisdiction.         The Beaumont Court of

Appeals recently examined the disparate holdings from the Texas Supreme Court and

the courts of appeals on this issue. See Graves v. Lone Star NGL Pipeline LP, No. 09-18-

00173-CV, 2019 WL 962544, at *4 (Tex. App.—Beaumont Feb. 28, 2019, no pet.)

(mem. op.). Graves noted that the Texas Supreme Court has held that one statutory

element of condemnation (found in Property Code Section 21.012’s requirement that

a condemnation petition must state that the parties are unable to agree on the

damages) is mandatory but not jurisdictional. Id. at *3 (discussing Hubenak v. San

Jacinto Gas Transmission Co., 141 S.W.3d 172, 179 (Tex. 2004)). On the other side of

the ledger, Graves noted that the supreme court had conducted a jurisdictional analysis

when examining the question of whether a university could establish the necessity of a

taking. Id. at *4 (discussing FKM P’ship, Ltd. v. Bd. of Regents of Univ. of Hous. Sys., 255

S.W.3d 619 (Tex. 2008)). Because the trial court had a procedural basis to deny

Westlake’s plea (i.e., whether Westlake met its summary-judgment burden), we do not

reach the question of whether the public-use element is a jurisdictional question but

merely assume that it is.

                                            38
      From a procedural standpoint, we again note that the trial court construed

Westlake’s plea to the jurisdiction as a motion for summary judgment. It is axiomatic

that a plea to the jurisdiction can take two forms—one that relies solely on the

pleadings and one that relies on evidence and a summary-judgment-like procedure.

As we recently explained,

      When a plea to the jurisdiction challenges the pleadings, we determine if
      the pleader has alleged facts that affirmatively demonstrate the trial
      court’s jurisdiction to hear the cause, construing the pleadings liberally in
      the plaintiff’s favor and looking to the pleader’s intent. [City of Westworth
      Vill. v. City of White Settlement, 558 S.W.3d 232, 239 (Tex. App.—Fort
      Worth 2018, pet. denied)] (citing Miranda, 133 S.W.3d at 226). If the
      pleadings do not contain sufficient facts to affirmatively demonstrate the
      trial court’s jurisdiction but do not affirmatively demonstrate incurable
      defects in jurisdiction, the issue is one of pleading sufficiency and the
      plaintiff should be afforded the opportunity to amend. Id. at 239–40.

               We also consider relevant evidence submitted by the parties when
      necessary to resolve the jurisdictional issues raised, as the trial court is
      required to do. Miranda, 133 S.W.3d at 227. When the jurisdictional
      challenge implicates the merits of the plaintiff’s cause of action and the plea to the
      jurisdiction includes evidence, the trial court reviews the relevant evidence to determine
      if a fact issue exists. Id. If the evidence creates a fact question regarding
      the jurisdictional issue, then the trial court cannot grant the plea to the
      jurisdiction, and the fact issue will be resolved by the factfinder. Id. at
      227–28. However, if the relevant evidence is undisputed or fails to raise
      a fact question on the jurisdictional issue, the trial court rules on the plea
      to the jurisdiction as a matter of law. Id. at 228.

Dragoo v. City of Fort Worth, No. 02-20-00178-CV, 2021 WL 4472628, at *2 (Tex.

App.—Fort Worth Sept. 30, 2021, no pet.) (mem. op.) (emphasis added); see Mission

Consol. ISD, 372 S.W.3d at 635.




                                                 39
      Below, Westlake supported its plea with fifty pages of evidence, including

Southlake’s resolution authorizing the filing of its condemnation suit against Westlake;

a four-page, single-spaced affidavit from Westlake’s assistant town manager detailing

the chronology of events revolving around the Access Tract; its own resolution

amending its right-of-way access management and connection ordinance; Southlake’s

Mobility Master Plan; an affidavit regarding the physical structure adjoining FM 1938;

and emails communicating the State’s position on whether it had jurisdiction to

become involved in the dispute.

      But Westlake’s argument does not explain how this evidence conclusively

proved the lack of a public use once the trial court construed Westlake’s plea to the

jurisdiction as a motion for summary judgment. Instead, we are given one paragraph

that claims that Southlake admitted itself out of a condemnation claim with a

statement acknowledging that it had no public use for the taking:

      Additionally, Southlake’s ostensible public use for taking the [Access
      Tract] is invalidated by its judicial admission that these eminent[-]domain
      proceedings were initiated to “assist” in the development of a private
      residential neighborhood. According to Southlake, this condemnation
      suit was brought because “a decision was finally made to assist [the 13-
      Lot Development] by using Southlake’s power of eminent domain to
      condemn [the Access Tract.]” In other words, Southlake, rather than
      demonstrating that it intended to put the [Access Tract] to public use as required by
      Section 251.001, admitted that the property is to be taken for a private use.
      Southlake has effectively negated the “public use” element. Accordingly, Southlake
      cannot plead a viable condemnation against Westlake[,] and Westlake’s immunity is
      not waived. [Record citations omitted.] [Emphasis added.]




                                               40
The record reference to support the argument was a statement Southlake’s counsel

made while arguing against Westlake’s originally filed motion to dismiss.

      Thus, Westlake is not arguing that Southlake’s condemnation petition negates

jurisdiction. Instead, Westlake is apparently arguing that one statement made by

Southlake’s counsel established as a matter of law that there was no public necessity

for the taking. It does not appear that Westlake mentioned this alleged admission in

its plea to the jurisdiction. And an argument relying on the statement does not answer

the question that would have to be answered to enable us to reverse the trial court

order after it construed Westlake’s plea to the jurisdiction as a motion for summary

judgment—how the evidence that Westlake used to support its plea to the jurisdiction

negated Southlake’s statements in its condemnation petition that it was taking the

Access Tract for a public use.

      If we were going to answer the question of whether Westlake conclusively

negated Southlake’s claim of a public use, we would need some guidance to resolve

that question in light of the shifting burdens involved in answering it—guidance that

Westlake fails to provide. Certainly, we agree that Southlake could not condemn the

Access Tract without having a public use.        The Texas Supreme Court recently

outlined the constitutional public-use requirement and the corresponding statutory

public-use requirement found in Section 251.001 of the Local Government Code as

follows:



                                          41
      Under the Texas Constitution, property may be condemned only for a
      public use and only so long as the owner is justly compensated. Tex.
      Const. art. I, § 17 (“No person’s property shall be taken, damaged, or
      destroyed for or applied to public use without adequate compensation
      being made . . . .”). The Local Government Code additionally requires
      that a taking be necessary for a public use: “When the governing body of
      a municipality considers it necessary, the municipality may exercise the
      right of eminent domain for a public use to acquire public or private
      property . . . .” Tex. Loc. Gov’t Code [Ann.] § 251.001(a). In short,
      these provisions require the municipality to demonstrate[] [that] (1) it
      intends to put the property to public use (the public-use requirement)[,]
      and (2) the condemnation is necessary to advance or achieve that public
      use (the necessity requirement). City of Austin v. Whittington, 384 S.W.3d
      766, 772 (Tex. 2012).

KMS Retail Rowlett, LP v. City of Rowlett, 593 S.W.3d 175, 181 (Tex. 2019).

      Though public use is undoubtedly a constitutional and a statutory requirement

for Southlake’s condemnation action, Westlake does not acknowledge the deference

of our review and the shifting burdens that impact the public-use question. We

summarize the law that we apply as follows:

      •      Though the ultimate question of whether a taking for a public use is a

             judicial one, “a legislative declaration on public use is entitled to our

             deference.” Id. at 187.

      •      “[J]udicial review may nullify a taking where the condemnor’s decision

             was fraudulent, in bad faith, or arbitrary and capricious.” Id. These

             showings are affirmative defenses for which the condemnee bears the

             burden of proof. Whittington, 384 S.W.3d at 777–78.

      •      And as stated by the Texas Supreme Court,


                                           42
             Property is taken for public use only when “there results to the
             public some definite right or use in the business or undertaking to
             which the property is devoted.” See Coastal States Gas Producing Co.
             v. Pate, 158 Tex. 171, 309 S.W.2d 828, 833 (1958). “It is
             immaterial if the use is limited to the citizens of a local
             neighborhood, or that the number of citizens likely to avail
             themselves of it is inconsiderable, so long as it is open to all who
             choose to avail themselves of it.” See Hous. Auth. of City of Dall[.]
             v. Higginbotham, 135 Tex. 158, 143 S.W.2d 79, 83, 84 (1940).
             Similarly, the mere fact that a particular individual, group, or
             enterprise may benefit will not deprive the use of its public
             character. See id. This Court has, however, invalidated takings
             that conferred only a private benefit on a private party. See Maher
             v. Lasater, 163 Tex. 356, 354 S.W.2d 923 (1962); Phillips v.
             Naumann, 154 Tex. 153, 275 S.W.2d 464 (1955).

             KMS, 593 S.W.3d at 186–87.

      Thus, Westlake’s single reference to Southlake’s counsel’s statement about

assisting a developer makes no attack on whether Southlake made the appropriate

legislative determination of public use and ignores that it was Westlake’s burden to

establish that the public-use determination was fraudulent, in bad faith, or arbitrary

and capricious, if it makes that contention. 8      Nor does Westlake explain how


      8
        Westlake’s reply brief claims that Southlake is trying to manufacture a public
use by claiming a public safety need for the Access Tract. The reply brief offers
elaborate detail regarding why this concern is invalid because Southlake approved the
Residential Development with only the limited access that the tract has without the
Access Tract. The reply brief raises a fact-based argument that was not made to the
trial court and relies on evidence that Westlake utilized to support its motion to
dismiss and not its plea to the jurisdiction. Thus, the reply brief raises an argument
for a later day. Though we doubt Westlake even raised the public-use argument that it
is now making as grounds to support its plea to the jurisdiction, we have addressed
the argument in its opening brief. We will not go further to review unraised
arguments that are supported by evidence that was not utilized to support the matter
that we review.

                                          43
assistance to the developer negates any possibility of public use when all that is

required for a public use is that “it is open to all who choose to avail themselves of

it.” Id. Ultimately, Westlake does not challenge the trial court’s characterization of its

plea to the jurisdiction as a motion for summary judgment, nor does it explain how

the trial court, by utilizing the standards that guide the public-use determination,

allegedly erred when it denied the plea. Thus, Westlake fails to persuade us that the

trial court erred when it implicitly concluded that Westlake had failed to conclusively

negate Southlake’s assertion that its taking was for a public use.

                2.     We reject Westlake’s argument that it conclusively
                       established that Southlake could never condemn the Access
                       Tract because of Westlake’s statutory power to control its
                       streets.

      Westlake argues under the first subpart of its second issue that the balance of

power in making decisions about its streets and highways unquestionably lies in its

favor. Specifically, Westlake argues that Southlake’s condemnation of the Access

Tract contravenes Westlake’s power under Section 311.002(a) of the Transportation

Code, which provides that “[a] general-law municipality has exclusive control over the

highways, streets, and alleys of the municipality.”       See Tex. Transp. Code Ann.

§ 311.002(a).        Westlake argues that it is uncontroverted that Southlake’s

condemnation of the Access Tract impinges on Westlake’s authority because

Southlake’s stated public use is to construct “roadway improvements.” And Westlake

claims that it has asserted the power given in Section 311.002 by enacting an Access


                                           44
Management Ordinance that prohibits the very use of the Access Tract that Southlake

contemplates. As a consequence, Westlake argues,

      Section 251.001 requires Southlake to demonstrate that it intends to put
      the [Access Tract] to public use. . . . However, the intended “public use”
      as demonstrated in the original petition is the construction of “roadway
      improvements” within another city’s jurisdiction. That is a use that
      Southlake simply cannot achieve. Consequently, Southlake cannot
      demonstrate an intended “public use” as required by Section 251.001.
      Unable to meet the “public use” element, Southlake cannot plead a valid
      condemnation claim against Westlake, and Westlake’s immunity is not
      waived. For these reasons, Southlake’s condemnation claim should be
      dismissed for want of jurisdiction.

      Though not cited by Westlake, there is authority to support its argument.

These authorities deal with the power of counties to interfere with roads within a

city’s jurisdiction. For example, the Austin Court of Appeals dealt with a conflict

between a home-rule city’s control over its roadways and a county’s authority to

override that power when it attempted to construct an international bridge within the

city. See City of Laredo v. Webb Cnty., 220 S.W.3d 571, 574 (Tex. App.—Austin 2007,

no pet.) (op. on reh’g). The conflict was resolved “in favor of the city ‘in deference to

the well-established precedent that, within the boundaries of a home-rule city, the

municipality’s roadway authority prevails over the county’s.’” Block House Mun. Util.

Dist. v. City of Leander, 291 S.W.3d 537, 545 (Tex. App.—Austin 2009, no pet.) (citing

City of Laredo, 220 S.W.2d at 575–76). City of Laredo cited a number of older cases that

hold that “[i]f . . . the County seeks to exercise this authority within the boundaries of

a home-rule city without the City’s consent, then—as courts have held for over a


                                           45
century—the County’s authority must yield to the City’s.” 220 S.W.3d at 578 (first

citing City of Breckenridge v. Stephens Cnty., 40 S.W.2d 43, 44 (Tex. 1931); then citing

Adams v. Rockwall Cnty., 280 S.W. 759, 760–61 (Tex. Comm’n App. 1926); then citing

State v. Jones, 18 Tex. 874, 881 (1857); then citing Hughes v. Cnty. Comm’rs Court of Harris

Cnty., 35 S.W.2d 818, 821 (Tex. App.—Galveston 1931, no writ); and then citing Benat

v. Dall. Cnty., 266 S.W. 539, 541 (Tex. App.—Dallas 1924, writ ref’d)). And one of the

cases cited by City of Laredo specifically addressed whether a county’s attempt to

condemn a roadway within a city’s boundaries was void and held that

       where it affirmatively appears, as it does in this case, that petitioners
       (appellees) were not vested with the power of eminent domain[] and had
       no right under the law to have appellant’s property, [which was] situated
       within the limits of the [C]ity of Dallas, condemned for street or highway
       purposes, no jurisdiction is conferred by filing a petition for
       condemnation, and all proceedings thereunder would be void.

Benat, 266 S.W. at 541–42.

       But Southlake counters Westlake’s claim of indisputable power by noting a

wildcard at play in this case. The roadway to which Southlake seeks access is owned

by the State of Texas and not Westlake, and Westlake owns only the right of way

adjoining the road.9 Southlake’s argument is in essence that what the State giveth, the


       The following discussion of the respective ownership of the roadway of FM
       9

1938 and its right of way occurred during the commissioners’ hearing during the
testimony of Westlake’s assistant town manager:

       Q. And in order to establish the nature of that roadway, is it a state
       highway, is it a local roadway? What -- how would you characterize that
       roadway?

                                            46
State can take away, noting a holding that “[t]he [legislature’s] acting for the state has

primary and plenary power to control and regulate public roads and streets. It may

delegate that power to municipal corporations, but such a grant of authority may be

revoked or modified at any time.” See State v. City of Austin, 331 S.W.2d 737, 741 (Tex.

             A. It’s an arterial.

             Q. Who would you say owns the improvements that are on the
      road -- the improvement -- that improved roadway?

           A. The Town of Westlake does own a portion of those
      improvements[,] and the State of Texas owns the remaining portion.

             Q. I think I know, but please correct me. I want to investigate
      that. Does the Town of Westlake in your opinion own more than the
      retaining wall, fence, concrete rail, and the walkway within that roadway,
      public right-of-way?

             A. Well, yes, the Town also owns the right-of-way.

            Q. But improvements -- as far as improvements, Westlake does
      not own the roadway surface; is that correct?

             A. Correct.

             Q. It is a state highway in your assessment?

             A. Correct.

           Q. Yet you believe that the Town of Westlake should have
      complete sovereignty and control over who has access to that state
      highway?

             A. Correct. Within the Town’s jurisdiction, yes.

             Q. How would another entity having access to a state highway
      infringe upon Westlake’s sovereignty?

             A. If it’s forced upon them.


                                            47
1960). Southlake also notes the Transportation Code’s specific recognition of the

State’s ultimate authority in Section 203.003(c), which provides that “[t]he

department’s or the commission’s exercise of a power under this chapter in a county

or municipality removes the county’s or municipality’s exclusive jurisdiction over the

specific public way affected by the exercise of power, to the extent the exercise of

power affects the public way and its use.” See Tex. Transp. Code Ann. § 203.003(c).

       At this point, the parties’ positions are ships passing in the night. And neither

party tells us how we have, or how the trial court had, a sufficient record to decide

which parties’ position should prevail. All we know of the State’s position in the

matter is from an email chain with a three-year-old statement from a representative by

the Texas Department of Transportation stating that the Department does not have

“jurisdiction.”

       Again, the trial court viewed Westlake’s plea to the jurisdiction as a “Motion

Seeking Summary Judgment Denying Southlake’s Right to Take.” Case law supports

the trial court’s view. See Mission Consol. ISD, 372 S.W.3d at 635. Again, Westlake

does not argue that the characterization was wrong or that it carried a summary-

judgment burden to establish that in this confused situation and at this preliminary

stage the trial court could have resolved the issue of control as a matter of law. And

even if the trial court should not have recharacterized Westlake’s pleading, the trial

court was not mandated to answer the potentially complex question of the allocation

of the power to control based on the thin record before it. The Texas Supreme Court

                                          48
has recognized that “[a]n assertion of immunity may necessitate a more extensive

investigation of the circumstances than a trial court can make in the initial stages of a

condemnation proceeding.” Lazy W Dist. No. 1, 493 S.W.3d at 544, n.44; see also Bland

ISD v. Blue, 34 S.W.3d 547, 554 (Tex. 2000) (“Whether a determination of subject-

matter jurisdiction can be made in a preliminary hearing or should await a fuller

development of the merits of the case must be left largely to the trial court’s sound

exercise of discretion.”). The record, at this point, appears to lack the development

that would allow the trial court to decide the complex legal questions placed in the

context of what appear to be complex factual questions. This basis alone gave the

trial court the discretion to deny Westlake’s motion even if it was properly considered

as a plea to the jurisdiction.

       We overrule Westlake’s second issue.

                                    V. Conclusion

       Having denied Southlake’s motion to dismiss this appeal and having overruled

Westlake’s two issues, we affirm the trial court’s order “Denying and Redesignating

Westlake’s Plea to the Jurisdiction.”

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Delivered: December 23, 2021




                                           49